Lawrence, J.
We are of the opinion that the record in this case presents no question which calls for a reversal of the judgment of the fire commissioners by this court. Written charges of misconduct and neglect of duty were preferred against the relator. He was heard in his defense, and after such hearing, upon conflicting testimony, the commissioners adjudged him guilty, and dismissed him from the service of the department. Mo question of want of jurisdiction or of irregular procedure is raised by the record, and with the decision of the commissioners on conflicting evidence this court cannot interfere. People v. Board of Fire Com’rs, 100 N. Y. 85, 2 N. E. Rep. 613; *736People v. Same, 82 N. Y. 358; People v. French, 110 N. Y. 497, 18 N. E. Rep. 133. The writ must be dismissed, and the judgment of the fire commissioners affirmed, with costs and disbursements. All concur.